,,


          'tt.AO 2450 (CASO) (Rev. 4/14) Judgment in a Criminal Case for Revocations
                       Sheet I



                                                      UNITED STATES DISTRICT CouR                                                   CLERKusDisi'iic•···-·-J
                                                                                                                                  I §OUTHEHN DISTRIC~ 0
                                                                                                                                                   I c.UlJRJ
                                                             SOUTHERN DISTRICT OF CALIFORNIA                                      !!'.!_~ FCAL!fg~It
                           UNITED STATES OF AMERICA                                               JUDGMENT IN A CRIMINAL CASE
                                                 v.                                                (For Revocation of Probation or Supervised Release)
                          DAYID CALIXTO-FLORES ( 1)                                                (For Offenses Committed On or After November I, 1987)


                                                                                                   Case Number: 19CR7024-WQH

                                                                                                    Richard Deke Falls, Federal Defenders Inc.
                                                                                                   Defendant's Attorney
         REGISTRATION No. 41597298
     D
         THE DEFENDANT:
          0  admitted guilt to violation of allegation(s) No . _l_a_n_d_2_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

          D was found in violation of allegation(s) No. _ _ _ _ _ _ _ _ _ _ _ _ _ _ after denial of guilt.
         ACCORDINGLY, the court has adjudicated that the defendant is guilty of the following allegation(s):


         "A,,.11,,e._g,,_at,,_io'"n.._.N..u.,m=b=er              Natu re of Violation
                              1                     Illegal entry into United States (nv35)
                              2                     Committed a federal, state or local offense (nv 1)




            Supervised Release              is revoked and the defendant is sentenced as provided in pages 2 through                  __
                                                                                                                                       2_ of this judgment.
         This sentence is imposed pursuant to the Sentencing Reform Act of 1984.


                   IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
         change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
         fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of any material change in the
         defendant's economic circumstances.

                                                                                                   March 11, 2019
                                                                                                  Date oflmposition of Sentence




                                                                                                   HON. WILLIAM Q. HAYES
                                                                                                   UNITED STATES DISTRICT JUDGE




                                                                                                                                                 19CR7024-WQH
"

    AO 2450 (CASO) (Rev. 4/14) Judgment in a Criminal Case for Revocations
               Sheet 2 - Imprisonment

                                                                                                          Judgment- Page _ _2 _ of     2
     DEFENDANT: DAVID CALIXTO-FLORES (1)
     CASE NUMBER: !9CR7024-WQH
                                                                      IMPRISONMENT
             The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of
              6 months to serve consecutive to sentence imposed in case 18CR4972-WQH




         D The court makes the following recommendations to the Bureau of Prisons:



         O The defendant is remanded to the custody of the United States Marshal.
         0   The defendant shall surrender to the United States Marshal for this district:

               D at                                       Oa.m.          op.m.    on
                    as notified by the United States Marshal.

         0   The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

              0     before
                             -------------------------------------
              0     as notified by the United States Marshal.

              D     as notified by the Probation or Pretrial Services Office.



                                                                             RETURN

    I have executed this judgment as follows:

             Defendant delivered on                                                          to

    at                                                        with a certified copy of this judgment.


                                                                                                        UNITED STAlES MARSHAL


                                                                                 By ------,,,.,.,,,,..---,,=-:::-~.,..,-.,,.,-------~
                                                                                                   DEPUTY UNITED STATES MARSHAL




                                                                                                                                19CR7024-WQH
